Citation Nr: 1637904	
Decision Date: 09/27/16    Archive Date: 10/07/16

DOCKET NO.  11-10 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a respiratory disability, to include claimed as due to exposure to asbestos.  


REPRESENTATION

Veteran represented by:  Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty in the Navy from September 1966 to September 1968, with subsequent service in the Naval Reserve.  This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine, which granted service connection for pleural calcifications in both lungs due to asbestos exposure (assigning a noncompensable rating), but denied service connection for other respiratory disability, specifically chronic obstructive pulmonary disease (COPD) with emphysema.  The Veteran appealed the denial of service connection for the other respiratory disabilities.  The case was subsequently transferred to the Detroit, Michigan RO, which currently has jurisdiction of the claim.  

A transcript of the Veteran's hearing with a Decision Review Officer (DRO) of the RO in February 2011 has been associated with the claims file.  In October 2013, the Board remanded the case to the RO for additional development.  

In an August 2014 decision, the Board denied the Veteran's claim of service connection for a respiratory disability, including COPD and emphysema.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a January 2016 Memorandum Decision, the Court vacated the Board's decision and remanded the matter to the Board for additional proceedings consistent with the Memorandum Decision. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

By way of background, the Board previously remanded this case to the RO in October 2013, finding that a May 2009 VA examination and July 2009 supplemental opinion were inadequate to decide the Veteran's respiratory disability claim.  The Board directed that another VA examination should be arranged and that the examiner should opine as to whether it was at least as likely as not that any diagnosed respiratory disorder was related to or had its onset in service, or was related to any service-connected disability including the pleural calcifications in the Veteran's lungs.  In the ensuing VA examination in March 2014, the examiner concluded that the Veteran's COPD and emphysema were less than likely as not due to service or asbestos exposure and most likely due to smoking, and that the disabilities were less than likely as not due to service-connected pleural calcification and most likely due to smoking.  In its August 2014 decision which denied the Veteran's claim, the Board found that the March 2014 VA examination had complied with its October 2013 remand directives.  The Veteran objected, claiming that the VA examination was inadequate because it failed to address whether his in-service asbestos exposure or his service-connected pleural calcifications aggravated his respiratory disability.  
 
In its January 2016 Memorandum Decision, the Court essentially agreed with the Veteran that the Board, in its August 2014 decision, had impermissibly relied upon an inadequate VA examination in March 2014 to deny his claim.  The Court concluded that the March 2014 VA examination did not comply with the Board's remand instruction, and that a remand was required pursuant to Stegall v. West, 11 Vet. App. 268, 271 (1998).  Specifically, the Court found that the Board's remand instruction - for VA to obtain a medical opinion regarding whether any diagnosed respiratory disability was "related to" any service-connected disability - reasonably encompassed both whether the Veteran's respiratory disabilities were caused or aggravated by his service-connected pleural calcifications.  In light of the foregoing, the Board returns this case to the RO for a VA examination and medical opinion addressing the etiology of the claimed respiratory disabilities.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should arrange for the Veteran to undergo a VA examination to determine whether it is at least as likely as not (a 50 percent or greater probability) that any currently diagnosed respiratory disability to include COPD and emphysema (a) is caused by or aggravated by his period of active military service from September 1966 to September 1968 including asbestos exposure, and (b) is caused by or aggravated by any service-connected disability, specifically to include the pleural calcifications in the Veteran's lungs.  

The claims file must be reviewed by the examiner in conjunction with the examination.

The examiner is advised that aggravation is defined for legal purposes as a chronic worsening of the underlying condition (versus a temporary flare-up of symptoms) beyond its natural progression.  If aggravation is found, the examiner should indicate, to the extent possible, the approximate baseline level of disability before the onset of the aggravation.  

All opinions must include complete rationale.  For purposes of providing any opinion, the Veteran's exposure to asbestos during service is conceded.  In rendering any opinion, the examiner should specifically comment on any statement from the Veteran regarding the onset and continuation of symptoms, and the medical reasons for accepting or rejecting his report should be set forth in the examination report.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any additional evidence would permit such an opinion to be made.

2.  Thereafter, the AOJ should review the record and readjudicate the claim.  If any benefit sought remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal.  38 C.F.R. § 20.1100(b) (2015).  



